DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US6948375, hereinafter Nomura) in view of Vaccaro et al. (US20150047147, hereinafter Vacarro).

Referring to claim 1, Nomura discloses a grommet (figure 4), comprising: 
a grommet body made of rubber-like elastic material (silicone rubber, fluoro rubber, acrylic rubber, and NBR, can be used for the elastic member 1), the grommet body (1) including
a cylindrical insertion portion (7) to be inserted into a mounting hole (5) formed on a mating component (4); 
a folded grommet catcher (10) formed on a leading end of the insertion portion in an insertion direction (a leading end of 7); 
an umbrella-shaped grommet head (umbrella shaped 17 in figure 4) formed on a rear end of the insertion portion in the insertion direction (a rear end of 7), 
(see figure 4 head 17 configured to clamp 4 in cooperation with 10); and 
and a center shaft (12) including 
a shaft (12) to be inserted into inside an inner circumference of the insertion portion (inside of 7); 
a folded shaft catcher (10) formed on a leading end of the shaft in the insertion direction (a leading end of 12); and 
a shaft head (a head of 12 at 10) formed on a rear end of the shaft in the insertion direction (a rear end of 12), the shaft head being configured to clamp the grommet body in cooperation with the shaft catcher (the head of 12 able to clamp 1 in cooperation with 10).
a folded shaft catcher (10) includes a tapered insertion surface such that the diameter (of the a tapered insertion surface) becomes smaller from a read end (of the a tapered insertion surface) toward a leading end (of the a tapered insertion surface) in the insertion direction on an outer circumferential of the leading end of the shaft (see tapered surface of 10 having a diameter higher at read end and becomes smaller at leading end).

Nomura fails to disclose a release spatial portion constituting a groove-like release space on an inner circumferential surface of the insertion portion.
Vaccaro discloses a release spatial portion constituting a groove-like release space on an inner circumferential surface of the insertion portion (figures 12-14 and figures 9A-9C, groove portion between ribs 162).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Nomura to have ribs constituting a groove-like release space in between as taught by Vaccaro because this would provide strength to the grommet 150 and can also provide additional gripping force for a elongated member received within the cavity 158.

Referring to claim 5, Nomura in view of Vaccaro disclose The grommet according to claim 1, wherein the grommet head is in close contact with the shaft head, the shaft head being secured on a support body that supports the mating component (see figure 4 of Nomura, the head of 12 contact with head of 8 in figure 4, and secured on body 2).

Referring to claim 7, Nomura in view of Vaccaro disclose the grommet according to claim 1, wherein the grommet head is to clamp a support body in cooperation with the shaft head, the support body supporting the mating component (see figure 4 in view of figure 2 in Nomura, head is attached to 2 and  2 supporting 4) .



Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Nomura, Vacarro,  and further in view of Heinrich et al. (US20150047147, hereinafter Henrich).

Referring to claim 2, Nomura in view of Vaccaro discloses the grommet according to claim 1, but fail to disclose wherein the grommet head has a projection formed on an outer circumferential side thereof and projecting toward the grommet catcher.
Heinrich discloses wherein the grommet head has a projection formed on an outer circumferential side thereof and projecting toward the grommet catcher (5 in figure 1 in view of figure 5 of Henrich).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Nomura in view of Vaccaro to have projections on head as taught by Heinrich because this will provide additional gripping or friction force to attach head to the mating component, and space to insert a tool under head for installation or removal of the grommet, and/or provide space between two protrusion for heat dissipation.

Referring to claim 3, Nomura in view of Vaccaro discloses the grommet according to claim 2, wherein the grommet head has a communication path configured to have an inner space released to outside air when the grommet body is mounted on the mating component, the inner space being inside the projection (by having a space between two protrusions as taught by Heinrich, the grommet head has a communication path configured to have an inner space released to outside air when the grommet body is mounted on the mating component, the inner space being inside the projection).

Referring to claim 4, Nomura in view of Vaccaro discloses the grommet according to claim 2, wherein the projection is divided into a plurality of pieces, and the communication path is formed between adjacent pieces of the projection (by having a space between two protrusions as taught by Heinrich) .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura, Vacarro,  and further in view of Tokunaga et al. (US5945606, hereinafter Tokunaga).

Referring to claim 6, Nomura in view of Vaccaro discloses the grommet according to claim 1, but fail to disclose wherein the grommet shaft head is to be embedded in the support body.
Tokunaga discloses wherein the grommet shaft head is to be embedded in the support body (portion at 31 of shaft embedded in the main body).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Nomura in view of Vaccaro to have integrated grommet shaft as taught by Tokunaga in order to keep them together. It has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847